Opinion by
Donlon, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” consists of beef similar in all material respects to that the subject of Swift & Company et al. v. United States (33 Cust. Ct. 212, C. D. 1655), the claim of the plaintiff was sustained as to said merchandise. The items marked “B,” stipulated to consist of frozen beef lungs and frozen *301beef melts similar to those the subject of A. N. Deringer, Inc., et al. v. United States (32 Cust. Ct. 41, C. D. 1578), were held dutiable at 5 percent under paragraph 1558, as modified, supra.